DETAILED ACTION
This office action is responsive to amendment filed on June 13th, 2022.
Claims 1, 4~8, and 11~14 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The title describes the invention in a general sense and thus, is being amended pursuant to MPEP 606.01. 
Please amend the Title of the Invention as follows:
METHOD AND A SYSTEM FOR ROUTING DATA PACKETS TO/FROM A SUBNET OF A HOME NETWORK TO A VISITED NETWORK
Reasons for Allowability
The prior art of record and in view of Applicant’s response/amendment made on 06/13/22, does not teach nor suggest “A method and system for enabling routing of traffic to/from a roaming host node roaming from a subnet of a home network to a visited network, wherein the roaming host node is assigned an IP address in the home network” as claimed. More specifically, the prior art of record fails to teach, in combination with other claimed features, the steps of: A method for enabling routing of traffic to/from a roaming host node roaming from a subnet of a home network to a visited network, wherein the roaming host node is assigned an IP address in the home network, the method comprising: configuring, in a router of the visited network to which the roaming host node is connected, a subnet by assigning an Internet Protocol (IP) address range to the subnet, wherein the assigned IP address range is the same IP address range of the subnet of the home network; creating or configuring a tunnel between a router of the home network and the router of the visited network; and creating or configuring, in the router of the home network, a static route to route traffic destined to the roaming host node wherein the traffic is routed through the tunnel, and wherein the IP address of the roaming host node is maintained unchanged in the subnet of the visited network; and creating or configuring, in the router of the visited network, a static route to route traffic, destined to a host node in the subnet of the home network, from the roaming host node, wherein the traffic is routed through the tunnel: the static route indicating a subnet within the IP address range of the subnet of the home network; the IP address of the host node in the subnet of the home network is part of the IP address range associated with the subnet indicated in the static route; and the IP address of the roaming host node is not part of the IP address range associated with the subnet indicated in the static route.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571) 270-3229. The examiner can normally be reached M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/Primary Examiner, Art Unit 2443